Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000024
                                                       13-APR-2016
                                                       08:39 AM



                          SCWC-13-0000024

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



     DEUTSCHE BANK NATIONAL TRUST COMPANY A NATIONAL BANKING
             ASSOCIATION AS TRUSTEE FOR GSR 2006-OA1,
                  Respondent/Plaintiff-Appellee,

                                vs.

               JOSEPH BILLETE and MARIVEL BILLETE,
                Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-13-0000024; DC CIVIL NO. 1RC12-1-6213)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellants’ Application for Writ

of Certiorari, filed on February 29, 2016, is hereby rejected.

          DATED: Honolulu, Hawai#i, April 13, 2016.

Gary Victor Dubin and                 /s/ Mark E. Recktenwald
Frederick J. Arensmeyer
for petitioners                       /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson